Exhibit 10.45

RESTRICTED STOCK GRANT
THE PRINCETON REVIEW, INC.

Date of Issue: 

 

 

 

Granted To: 

 

 

 

Social Security No.: 

 

 

 

 

 

 

 

No. of Shares of Restricted Stock:

 

Total Shares:

 

Vesting Period:

 

Vesting Date:

 

 

Your Restricted Stock Grant

The definition of any terms used herein may be found in the Princeton Review
Glossary dated March 1st, 2004.

Subject to the restrictions, terms and conditions of the Stock Incentive Plan
and this Restricted Stock Agreement (this “Agreement”), the Company hereby
awards to you _______ shares of validly issued Common Stock (the “Shares”).  You
shall pay the Company the par value ($0.01) for each Share awarded to you
simultaneously with the execution of this Agreement.  Pursuant to this
Agreement, the Shares are subject to certain restrictions, which restrictions
relate to the passage of time as an employee of the Company or a Related
Company.  While such restrictions are in effect, the Shares subject to such
restrictions shall be referred to herein as “Restricted Stock.”

Vesting & Cliff

Except as otherwise provided herein or in the Stock Incentive Plan, the
Restricted Stock shall vest and cease to be Restricted Stock on the Vesting
Date.

There shall be no proportionate or partial vesting in the periods prior to the
vesting date and all vesting shall occur only on the Vesting Date; provided that
no termination of employment has occurred prior to such date.

In the event of a Change in Control, the Shares of Restricted Stock will be
treated in accordance with Section 11 of the Stock Incentive Plan.

Payment Methods

When the Shares of Restricted Stock become vested, the Company shall promptly
issue and deliver to you a new stock certificate registered in your name for
such Shares, without the legend discussed below, and deliver to you any related
other RS Property (as defined below), subject to applicable withholding.




You shall pay, or make arrangements to pay, in a manner satisfactory to the
Company, an amount equal to the amount of all applicable federal, state and
local taxes that the Company is required to withhold at any time.  In the
absence of such arrangements, the Company or a Related Company shall have the
right to withhold such taxes from your normal pay or other amounts payable to
you, including, but not limited to, the right to withhold Shares otherwise
deliverable to you hereunder.  In addition, any statutorily required withholding
obligation may be satisfied, in whole or in part, at your election, in the form
and manner prescribed by the Committee, by delivery of Shares of Common Stock
(including Shares issuable under this Agreement).

Conditions of Award of Restricted Stock

The grant of Restricted Stock is subject to the following terms and conditions:

(1)

You shall not sell, transfer, pledge, hypothecate, assign or otherwise dispose
of the Shares, except as set forth in the Stock Incentive Plan or this
Agreement.  Any attempted sale, transfer, pledge, hypothecation, assignment or
other disposition of the Shares in violation of the Stock Incentive Plan or this
Agreement shall be void and of no effect and the Company shall have the right to
disregard the same on its books and records and to issue “stop transfer”
instructions to its transfer agent.

 

 

(2)

Promptly after the date of this Agreement, the Company shall issue stock
certificates representing the Restricted Stock.  The stock certificates shall be
registered in your name and shall bear any legend required by the Committee to
assure compliance with any federal or state securities laws.  Such stock
certificates shall be held in custody by the Company (or its designated agent)
until the restrictions thereon shall have lapsed.  Upon the Company’s request,
you shall deliver to the Company a duly signed stock power, endorsed in blank,
relating to the Restricted Stock.

 

 

(3)

In the event you receive a dividend on the Restricted Stock or the Shares of
Restricted Stock are split or you receive any other shares, securities, moneys
or property representing a dividend on the Restricted Stock or representing a
distribution or return of capital upon or in respect of the Restricted Stock or
any part thereof, or resulting from a split-up, reclassification or other like
changes of the Restricted Stock, or otherwise received in exchange therefor, and
any warrants, rights or options issued to you in respect of the Restricted Stock
(collectively “RS Property”), you will also immediately deposit with and deliver
to the Company any of such RS Property, including any certificates representing
shares duly endorsed in blank or accompanied by stock powers duly executed in
blank, and such RS Property shall be subject to the same restrictions, including
vesting, as the Restricted Stock with regard to which they are issued and shall
herein be encompassed within the term “Restricted Stock.”

 

 

(4)

You will have the right to vote the Restricted Stock, to receive and retain any
dividends payable to holders of Shares of record on and after the transfer of
the Restricted Stock (although such dividends shall be treated, to the extent
required by applicable law, as additional compensation for tax purposes if paid
on Restricted Stock), and to exercise all other rights, powers and privileges of
a holder of Common Stock with respect to the




 

Restricted Stock set forth in the Stock Incentive Plan, with the exceptions
that:  (a) you will not be entitled to delivery of the stock certificate or
certificates representing the Restricted Stock until the Restricted Stock vests;
(b) the Company (or its designated agent) will retain custody of the stock
certificate or certificates representing the Restricted Stock and the other RS
Property (as defined below) until the Restricted Stock vests; (c) no RS Property
shall bear interest or be segregated in separate accounts during the Vesting
Period; (d) any dividends will be subject to the vesting restrictions provided
in this Agreement; and (e) you may not sell, assign, transfer, pledge, exchange,
encumber or dispose of the Restricted Stock until the Restricted Stock vests.

 

 

(5)

Except as otherwise provided herein, you shall forfeit to the Company, without
compensation, other than repayment of any par value paid by you for such Shares
(if any), any and all Restricted Stock (but no vested Shares) and RS Property
upon your termination of employment for any reason.

 

 

(6)

If take the option to elect (as required by Section 83(b) of the Code) within 30
days after the issuance of the Restricted Stock to include in gross income for
federal income tax purposes in the year of issuance the fair market value of
such Shares of Restricted Stock, you shall pay to the Company or make
arrangements satisfactory to the Company to pay to the Company upon such
election, any federal, state or local taxes required to be withheld with respect
to the Restricted Stock.  If you shall fail to make such payment, the Company
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind otherwise due to you any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock, as well as
the withholding rights set forth above.  You acknowledge that it is your sole
responsibility, and not the Company’s, to file timely and properly the election
under Section 83(b) of the Code and any corresponding provisions of state tax
laws if you elect to utilize such election.

 

 

(7)

The Shares are being issued to you, and this Agreement is being made by the
Company, in reliance upon the following express representations and warranties. 
You acknowledge, represent and warrant that:  (a) you have been advised that you
may be an “affiliate” within the meaning of Rule 144 under the Securities Act of
1933, as amended (the “Act”) and in this connection the Company is relying in
part on your representations set forth in this section; (b) if you are deemed an
affiliate within the meaning of Rule 144 of the Act, the Shares must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such Shares and the Company is under no
obligation to register the Shares (or to file a “re-offer prospectus”); and (c)
if you are deemed an affiliate within the meaning of Rule 144 of the Act, you
understand that the exemption from registration under Rule 144 will not be
available unless (i) a public trading market then exists for the Common Stock of
the Company, (ii) adequate information concerning the Company is then available
to the public, and (iii) other terms and conditions of Rule 144 or any exemption
therefrom are complied with; and that any sale of the Shares may be made only in
limited amounts in accordance with such terms and conditions.




(8)

This Agreement is not an agreement of employment.  This Agreement does not
guarantee that the Company or a Related Company will employ or retain, or to
continue to, employ or retain you during the entire, or any portion of the, term
of this Agreement, including but not limited to any period during which the
Restricted Stock is outstanding, nor does it modify in any respect the Company
or a Related Company’s right to terminate or modify your employment or
compensation.

 

 

(9)

The Company, its successors and assigns, is hereby appointed your
attorney-in-fact, with full power of substitution, for the purpose of carrying
out the provisions of this Agreement and taking any action and executing any
instruments which such attorney-in-fact may deem necessary or advisable to
accomplish the purposes hereof, which appointment as attorney-in-fact is
irrevocable and coupled with an interest.  The Company, as attorney-in-fact for
you, may in your name and stead, make and execute all conveyances, assignments
and transfers of the Restricted Stock, Shares and property provided for herein,
and you hereby ratifies and confirms all that the Company, as said
attorney-in-fact, shall do by virtue hereof.  Nevertheless, you shall, if so
requested by the Company, execute and deliver to the Company all such
instruments as may, in the judgment of the Company, be advisable for the
purpose.

 

 

(10)

You shall have no rights as a stockholder with respect to any Shares covered by
the Restricted Stock unless and until you have become the holder of record of
the Shares, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of any such Shares, except as
otherwise specifically provided for in this Agreement.

 

 

(11)

This Agreement is subject to all the terms, conditions and provisions of the
Stock Incentive Plan, including, without limitation, the amendment provisions
thereof, and to such rules, regulations and interpretations relating to the
Stock Incentive Plan as may be adopted by the Committee and as may be in effect
from time to time.  The Stock Incentive Plan is incorporated herein by
reference.  If and to the extent that this Agreement conflicts or is
inconsistent with the terms, conditions and provisions of the Stock Incentive
Plan, the Stock Incentive Plan shall control, and this Agreement shall be deemed
to be modified accordingly.  This Agreement contains the entire understanding of
the parties with respect to the subject matter hereof and supersedes any prior
agreements between the Company and you with respect to the subject matter
hereof.

 

 

(12)

To the extent applicable, the Board or the Committee may at any time and from
time to time amend, in whole or in part, any or all of the provisions of this
Agreement to comply with Section 409A of the Code and the regulations thereunder
or any other applicable law and may also amend, suspend or terminate this
Agreement subject to the terms of the Stock Incentive Plan.  The award of
Restricted Stock pursuant to this Agreement is not intended to be considered
“deferred compensation” for purposes of Section 409A of the Code.

 

 

(13)

You shall forfeit the Restricted Stock if you do not execute this Agreement with
a period of 60 days from the date you receive this Agreement (or such other
period as the Committee shall provide).




(14)

Miscellaneous: (a) this Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, legal representatives,
successors and assigns; (b) this Agreement shall be governed and construed in
accordance with the laws of New York (regardless of the law that might otherwise
govern under applicable New York principles of conflict of laws); (c) this
Agreement may be executed in one or more counterparts, all of which taken
together shall constitute one contract; (d) the failure of any party hereto at
any time to require performance by another party of any provision of this
Agreement shall not affect the right of such party to require performance of
that provision, and any waiver by any party of any breach of any provision of
this Agreement shall not be construed as a waiver of any continuing or
succeeding breach of such provision, a waiver of the provision itself, or a
waiver of any right under this Agreement; and [(e) you hereby acknowledge and
agree that by executing this Agreement, all rights, benefits or privileges to
which you are entitled with respect to any stock options granted to you under
the Stock Incentive Plan in 2005 that are unvested on the date hereof shall be
forfeited as of the date hereof and such options shall be of no further force
and effect.  In accordance with the foregoing and in consideration for the
award(s) granted to you on the date hereof, you hereby release the Company from
any and all of the obligations relating to the forfeited options.]1

Please retain this copy for your files.

THE PRINCETON REVIEW, INC.

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

By:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

1           Applicable only to those employees who received stock options in
2005.

 